1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     PINNACLE MINERALS CORPORATION,                     Case No. 3:18-cv-00319-MMD-CBC

10                                    Plaintiff,                       ORDER
             v.
11
      JERRY CARR WHITEHEAD; and JERRY
12    C. WHITEHEAD, PLLC d/b/a
      WHITEHEAD & WHITEHEAD,
13
                                 Defendants.
14

15   I.     SUMMARY

16          Plaintiff Pinnacle Minerals Corporation asserts claims against the arbitrator and his

17   professional organization for alleged conduct arising from arbitral proceedings.

18   Defendants Jerry Carr Whitehead (“Whitehead”) and Jerry C. Whitehead, PLLC d/b/a

19   Whitehead & Whitehead (collectively, “Defendants”) move to dismiss or alternatively for

20   summary judgment. (ECF Nos. 1, 11, 12.) 1 Defendants argue Plaintiff’s claims are barred

21   under Nevada’s arbitral immunity statute, NRS § 38.229, and Nevada’s anti-SLAAP

22   statute, NRS § 41.660. (Id.; ECF No. 22.) Based on the facts of this case and considering

23   the evidence before it, the Court finds that Defendants are immune from liability in this

24   action. Accordingly, the Court will dismiss this action with prejudice.

25   ///

26   ///

27   ///
            1The  Court has reviewed all filings relevant to the instant motions, including the
28
     applicable response (ECF No. 18) and reply (ECF No. 22).
1    II.    RELEVANT BACKGROUND

2           This matter arises out of arbitral proceedings between Plaintiff and Golden Phoenix

3    Minerals, Inc. (“Golden Phoenix”) (collectively, “Arbitrating Parties”) pursuant to the

4    arbitration provision in the Arbitrating Parties’ Membership Interest Purchase Agreement

5    (“Agreement”). (ECF Nos. 1, 12-1.) Under the Agreement, Plaintiff and Golden Phoenix

6    were required to settle disputes between them in binding arbitration under the commercial

7    rules of the American Arbitration Association (“AAA”) (“Commercial Rules”). (ECF No. 12-

8    1 at 7.) 2 The Commercial Rules bolster an arbitrator’s jurisdiction over arbitration

9    proceedings, providing that “[t]he arbitrator shall have the power to rule on his or her own

10   jurisdiction.” (ECF No. 12-2 at 14 (R-7. Jurisdiction.).)

11          Via the Commercial Rules, the Agreement vested the arbitrator with authority to

12   make decisions beyond a final award, “including interim, interlocutory, or partial rulings,

13   orders, and awards,” and to apportion “fees, expenses, and compensation related to such

14   award as . . . appropriate.” (ECF No. 12-2 at 29 (R-47. Scope of Award. (b)).)

15          A dispute arose between Golden Phoenix and Plaintiff pertaining to two promissory

16   notes Golden Phoenix executed and delivered to Plaintiff but allegedly failed to make

17   payments on. (ECF No. 1 at 2; ECF No. 12-3.) Plaintiff sued Golden Phoenix for breach

18   of the promissory notes and they ultimately entered into arbitration pursuant to the

19   Agreement. (ECF Nos. 12-3, 12-4.) The Arbitrating Parties agreed that Whitehead would

20   preside over the arbitral proceedings. (ECF No. 12-5 at 2; ECF No. 1 at 9–10.)

21          Before their arbitration hearing, the Arbitration Parties worked together, through

22   numerous emails, to draft a stipulated prejudgment writ of garnishment order (“Stipulated

23   Prejudgment Order”). (ECF No. 12-5 at 2-3; ECF Nos. 12-6, 12-7.) Plaintiff transmitted the

24   final Stipulated Prejudgment Order to Whitehead for signature. (ECF No. 12-6 at 4.) It is

25    ///

26    ///
            2The  AAA Commercial Rules, of which this Court takes judicial notice, provides that
27
     “[t]he parties shall be deemed to have made these rules a part of their arbitration
28   agreement whenever they have provided for arbitration by the AAA under the Commercial
     Arbitration Rules.” (ECF No. 12-2 at 11 (R-1. Agreement of Parties).)
                                                 2
1    uncontested that at no point before the arbitration hearing did Plaintiff raise any objections

2    to or seek any relief from the order. (ECF No. 12-5 at 2.)

3           After the arbitration hearing, Whitehead issued a decision finding for Golden

4    Phoenix. (ECF No. 12-5 at 3; ECF No.12-9 at 3.) Thereafter, Golden Phoenix sought to

5    enforce the Stipulated Prejudgment Order. (ECF No. 12-10; see also ECF No. 12-11.)

6    Golden Phoenix specifically requested that Arbitrator Whitehead issue another order to

7    have funds Plaintiff had posted as a bond pursuant to the Stipulated Prejudgment Order

8    released. (ECF No. 12-11.)

9           In June 2015 Whitehead issued the requested order (“Release Order”). (ECF No.

10   12-12 (noting also that the Stipulated Prejudgment Order was “not issued pursuant to any

11   specific   statute   but   it   was   an    order   to   which    both    parties   did    not

12   object”).) After Golden Phoenix sought confirmation of the arbitration award in state

13   court (ECF No. 12-14), Plaintiff ultimately removed the case to this Court and sought to

14   vacate the award and prevent the release of the bond funds pursuant to the Release Order

15   (ECF Nos. 12-15, 12-16). Plaintiff also initiated adversarial proceedings against

16   Whitehead, but voluntarily dismissed its action. (ECF No. 12-20.) Plaintiff subsequently

17   initiated this action based on Whitehead’s orders during the arbitral proceedings.

18   III.   DISCUSSION

19          Defendants moved for dismissal or in the alternative for summary judgment. Under

20   the Federal Rules of Civil Procedure, if in considering a motion to dismiss under Rule

21   12(b)(6) “matters outside the pleadings are presented to and not excluded by the court,

22   the motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

23   12(d). Where a matter is considered under Rule 56, “[a]ll parties must be given a

24   reasonable opportunity to present all the material that is pertinent to the motion”. Id.

25          Here, the parties have argued and offered matters outside the pleadings relevant

26   to the Court’s decision (see ECF Nos. 11, 12, 18, 22), and the Court concludes it is most

27   judicious to consider the matter under the summary judgment standard. Plaintiff was also

28   clearly put on notice by Defendants’ alternative request that the Court would most likely

                                                   3
1    consider the matter as a motion for summary judgment. See, e.g., Grove v. Mead Sch.

2    Dist. No. 354, 753 F.2d 1528, 1532–33 (9th Cir.1985) (“In this circuit, notice is adequate

3    if the party against whom judgment is entered is ‘fairly apprised’ that the court will look

4    beyond the pleadings, thereby transforming the motion to dismiss into a motion for

5    summary judgment.”). While Plaintiff contends it has a need for further discovery and/or

6    deposition to support its claims (ECF No. 18 at 21, 51), further discovery cannot overcome

7    the doctrine of arbitral immunity which, as discussed infra, bars Plaintiff’s action against

8    Defendants.

9           A.     Legal Standard

10          In evaluating a summary judgment motion, a court views all facts and draws all

11   inferences in the light most favorable to the nonmoving party. Kaiser Cement Corp. v.

12   Fischbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986). “The purpose of summary

13   judgment is to avoid unnecessary trials when there is no dispute as to the facts before the

14   court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18 F.3d 1468, 1471 (9th Cir. 1994).

15   Summary judgment is appropriate when the pleadings, the discovery and disclosure

16   materials on file, and any affidavits “show that there is no genuine issue as to any material

17   fact and that the moving party is entitled to a judgment as a matter of law.” Celotex Corp.

18   v. Catrett, 477 U.S. 317, 322 (1986). An issue is “genuine” if there is a sufficient evidentiary

19   basis on which a reasonable fact-finder could find for the nonmoving party and a dispute

20   is “material” if it could affect the outcome of the suit under the governing law. Anderson v.

21   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

22          The moving party bears the burden of showing that there are no genuine issues of

23   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

24   moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

25   motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

26   477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

27   produce specific evidence, through affidavits or admissible discovery material, to show

28   that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

                                                    4
1    and “must do more than simply show that there is some metaphysical doubt as to the

2    material facts.” Orr v. Bank of Am., NT & SA, 285 F.3d 764, 783 (9th Cir. 2002) (quoting

3    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

4    existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

5    Anderson, 477 U.S. at 252.

6           B.     Analysis

7           Plaintiff brings three claims for relief against Defendants essentially based on

8    Whitehead’s decision in favor of Golden Phoenix and his issuance of the Release Order

9    based on the Stipulated Prejudgment Order. (ECF No. 18; ECF No. 1 at 9–11.) In gist,

10   Plaintiff argues that Whitehead’s actions (or orders) went beyond his authority and

11   jurisdiction (Id.) However, considering the undisputed facts, the Court agrees with

12   Defendants that they are entitled to arbitral immunity and declines to consider the other

13   grounds upon which Defendants sought dismissal

14          NRS § 38.229 provides:

15          1. An arbitrator or an arbitral organization acting in that capacity is immune
               from civil liability to the same extent as a judge of a court of this State
16             acting in a judicial capacity.

17          2. The immunity afforded this section supplements any immunity under
               other law.
18

19   Ninth Circuit case law also dictates that “arbitrators are immune from civil liability for acts

20   within their jurisdiction arising out of their arbitral functions in contractually agreed upon

21   arbitration hearings.” Wasyl, Inc. v. First Boston Corp., 813 F.2d 1579, 1582 (9th Cir.

22   1987). Arbitrators are immunized for acting in their capacity as arbitrators because they

23   have the “same need” as judges do “for independent judgment free from the threat of

24   lawsuits.” Id. Immunity is essential to protect the arbitral “decision-maker from undue

25   influence and protect the decision-making process from reprisals by dissatisfied litigants.”

26   Id. The arbitral immunity also extends to arbitration associations. Cort v. Am. Arbitration

27   Ass’n, 795 F. Supp. 970, 971 (N.D. Cal. 1992) (citation omitted).

28   ///

                                                     5
1           The parties agree that there are nonetheless two circumstances where a judge or

2    arbitrator is not immunized for his or her conduct: (1) where the judge or arbitrator is

3    engaged in nonjudicial actions; and (2) where the judge’s or arbitrator’s action though

4    judicial in nature is “taken in the complete absence of all jurisdiction” (see ECF No. 11 at

5    13-13; ECF No 18 at 12). Mireles v. Waco, 502 U.S. 9, 11–12 (1991). Complete absence

6    of all jurisdiction does not mean that an arbitrator merely acts in excess of his authority.

7    See Mireles, 502 U.S. at 12–13 (“If judicial immunity means anything it means that a judge

8    [or arbitrator] “will not deprived of immunity because the action he took was in error . . . or

9    was in excess of his authority.”).

10           Plaintiff challenges Defendants’ immunity solely on the second circumstance—that

11   Whitehead acted in complete absence of all jurisdiction. (ECF No. 18 at 12.) The Court

12   disagrees. Whitehead did not act lacking all jurisdiction because Plaintiff and Golden

13   Phoenix vested him with jurisdiction over their binding arbitration proceedings per the

14   Agreement. (ECF No. 12-1 at 7.) Moreover, Whitehead did not draft or even unilaterally

15   issued the Stipulated Prejudgment Order at the heart of Plaintiff’s lawsuit—he signed it

16   after the Arbitrating Parties agreed to its provisions and Plaintiff submitted it to him (see

17   ECF No. 12-6 at 4; ECF Nos. 12-7, 12-10; ECF No. 12-5 at 2). This is a rather noteworthy

18   point. Plaintiff is suing Whitehead for issuing an order that it was involved in drafting and

19   at its request.

20          In its expressed and uncontroverted terms, the Stipulated Prejudgment Order

21   directed both Plaintiff and Golden Phoenix to each deposit $190,000 cash bonds. (ECF

22   No. 12-6 at 3.) The prejudgment order also precisely provided that

23          6. That Plaintiff Pinnacle Minerals, Inc. shall post a $190,000.00 surety
            bond or shall deposit a $190,00 cash bond into the trust of [its counsel] to
24          secure costs, fees, and damages Golden Phoenix Minerals, Inc. may sustain
            by reason of wrongful attachment or in the event Pinnacle Minerals, Inc.
25          does not prevail on its claims;

26          7. To the extent that Plaintiff Pinnacle Minerals, Inc. posts a cash bond in
            lieu of a surety bond, said cash bond shall not be released until further order
27          of this Tribunal

28    ///

                                                   6
1    Id. (emphasis added). Moreover, the Commercial Rules governing the arbitral proceeding

2    authorized Whitehead to “grant any remedy or relief that the arbitrator deems just and

3    equitable and within the scope of the agreement of the parties.” (ECF No. 12-2 at R-47.

4    Scope of Award.) Based on the Stipulated Prejudgment Order’s plain language and the

5    Commercial Rules, Plaintiff and Golden Phoenix gave Whitehead jurisdiction to further

6    order the release of Plaintiff’s $190,000 cash bond if Golden Phoenix was the prevailing

7    party, as Whitehead found it to be, and as he deemed just and equitable.

8           Nonetheless, Plaintiff attempts to create a genuine dispute by essentially arguing

9    that the parties did not empower Whitehead to order the release of the $190,000 per the

10   Release Order, which Plaintiff appears to deem “collection efforts.” (ECF No. 18 at 13

11   (arguing “[w]hat Judge Whitehead was not empowered to do however, was act outside of

12   his jurisdiction as an arbitrator in assisting Golden Phoenix in post-arbitration award

13   collection efforts”).) Plaintiff contends that only a district court can enter judgment on an

14   arbitration award, after confirming the award, before collection efforts can begin and thus

15   Whitehead “act[ed] outside of his jurisdiction” in ordering the release of funds before

16   confirmation of the award. (See ECF No. 18 at 13.) As support, Plaintiff cites to NRS §§

17   38.239, 38.243(1), and 38.244(2). (Id.) Section 38.239 is written in the permissive,

18   providing that “[a]fter party to an arbitral proceeding receives notice of an award, the party

19   may make a motion to the court for an order confirming the award at which time the court

20   shall issue a confirming order . . ..” (Emphasis added.) Section 38.243 concerns only the

21   entry of judgment after confirmation of an arbitration award. The most supporting of

22   Plaintiff’s position is § 38.244(2) which provides that “[a]n agreement to arbitrate providing

23   for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on

24   an award under NRS [§] 38.206 to 38.248, inclusive.”

25          However, even accepting Plaintiff’s argument that Whitehead “act[ed] outside of his

26   jurisdiction,” at most Plaintiff’s argument is one seeped in a technicality between “in excess

27   of jurisdiction” and “in complete absence of all jurisdiction,” verging closer to the former.

28   For one, Plaintiff provides no authority from which this Court may conclude that

                                                   7
1    Whitehead’s Release Order constitutes a judgment as noted in § 38.244(2). (See ECF No.

2    12-12.) Further, the Release Order indicated that the Stipulated Prejudgment Order

3    pursuant to which the Release Order was issued was not made based on any Nevada

4    statute. (ECF No. 12-12 at 3.) Moreover, Plaintiff did not object to the express language

5    in the Stipulated Prejudgment Order or the authority conferred upon Whitehead under the

6    Commercial Rules. Plaintiff’s argument is therefore incapable of undermining the great

7    protection of arbitral immunity, and no reasonable trier-of-fact would find otherwise. See,

8    e.g., Pierson v. Ray, 386 U.S. 547, 554 (1967) (“[I]mmunity applies even when the judge

9    is accused of acting maliciously and corruptly, and it ‘is not for the protection or benefit of

10   a malicious or corrupt judge, but for the benefit of the public, whose interest it is that the

11   judges should be at liberty to exercise their functions with independence and without fear

12   of consequences.’”) The Court is assured in its conclusion as Plaintiff fails to provide this

13   Court with any authority—state or federal—holding that an arbitrator who orders the

14   release of funds prior to confirmation of an arbitration award is acting in complete absence

15   of jurisdiction.

16          Accordingly, the Court grants summary judgment in favor of Defendants because

17   they are immune from liability.

18   IV.    CONCLUSION

19          The Court notes that the parties made several arguments and cited to several cases

20   not discussed above. The Court has reviewed these arguments and cases and determines

21   that they do not warrant discussion as they do not affect the outcome of the motions before

22   the Court.

23          It is therefore ordered that Defendants’ motion to dismiss and alternatively for

24   summary judgment (ECF Nos. 11, 12) are granted based on arbitral immunity.

25   ///

26   ///

27   ///

28   ///

                                                   8
1    It is further ordered that the Clerk enter judgment accordingly and close this case.

2    DATED THIS 4th day of January 2019.

3

4                                              MIRANDA M. DU
                                               UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           9
